DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIldeboer et al. (US 2012/0141016 A1) in view of Smolic et al. (US 2020/0320727 A1).

In regards to claim 1, Wildeboer teaches a method comprising:
obtaining an image combination of multi-angle free-perspective video frames, parameter data corresponding to the image combinations of the video frames, and position information of a virtual viewpoint based on a user interaction, wherein the image combinations of the video frames includes multiple groups of images and depth maps with multiple synchronized angles and having correspondence relationships (e.g. [0007]: a plurality of color views are generally captured by a plurality of synchronized cameras; geometry information can be represented by, for example, per-pixel depth images; [0017]: the reference images obtaining step is a step of obtaining reference images, which become references for the virtual viewpoint image, from a plurality of image obtaining devices disposed at the plurality of viewpoints; the depth maps generating step is a step of generating depth maps of images at the viewpoints at which the plurality of image obtaining devices are disposed by means of an image depths obtaining device that obtains depths of the images at the viewpoints at which the plurality of image obtaining devices are disposed; the virtual viewpoint information obtaining step is a step of obtaining location information and direction information of the virtual viewpoint from a virtual viewpoint information obtaining device; see also [0058]-[0059]: video images captured by the multi-camera capturing system 10; Examiner’s note: reference images may be viewed as texture images; [0114]: a virtual viewpoint image corresponding to virtual viewpoint information is synthesized based on a plurality of reference images obtained by the geometry generation subsystem 22, the depth map up-sampled by the up-sampling subsystem 41, and location information and direction information of each camera that constitutes the multi-camera capturing system 10);
selecting texture images and depth maps of corresponding groups in the image combinations of the video frames at a time moment of the user interaction (e.g. [0114]: in the virtual view synthesis subsystem 24, a virtual viewpoint image corresponding to virtual viewpoint information is synthesized based on a plurality of reference images obtained by the geometry generation subsystem 22, the depth map up-sampled by the up-sampling subsystem 41, and location information and direction information of each camera that constitutes the multi-camera capturing system 10; then, the synthesized virtual viewpoint image is output as virtual view 29; Examiner’s note: this suggests3 selection of reference images and depth maps); and
combining and rendering the texture images and the depth maps of the corresponding groups in the image combinations of the video frames at the time moment of the user interaction, based on the position information of the virtual viewpoint and parameter data corresponding to the depth maps and the texture images of the corresponding groups that are selected in the image combinations of the video frames at the time moment of the user interaction, to obtain a reconstructed image (e.g. as above, [0114]: synthesized virtual viewpoint image is output),
but does not explicitly teach the method,
wherein the images and depth maps are selected according to a preset rule and based on the position information of the virtual viewpoint and the parameter data corresponding to the image combinations of the video frames.

However, Smolic teaches a method, 
wherein the images are selected according to a preset rule and based on the position information of the virtual viewpoint and the parameter data (e.g. [0209]: to synthesize a virtual view in real-time, the method only considers the current frame and the two nearest image capturing devices).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wildeboer to select reference images, in the same conventional manner as taught by Smolic as both deal with view synthesis. The motivation to combine the two would be that it would allow the determination of which images to use for view synthesis.

In regards to media claim 13 and system claim 20, claim(s) 13, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 13, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, while Wildeboer does not explicitly disclose the use of one or more processors and memory, as Wildeboer is directed to a system which generates virtual viewpoints using captured images, this suggests the use of processors and memory storing instructions.

In regards to claim 2, the combination of Wildeboer and Smolic teaches a method, wherein selecting the texture images and the depth maps of the corresponding groups comprises:
selecting texture images and depth maps of corresponding groups satisfying a preset position relationship and/or a quantity relationship with the position of the virtual viewpoint from the image combinations of the video frames at the time moment of the user interaction, based on the position information of the virtual viewpoint and the parameter data corresponding to the texture images and the depth maps of the corresponding groups in the image combinations of the video frames at the time moment of the user interaction (e.g. Smolic as above, [0209]: to synthesize a virtual view in real-time, the method only considers the current frame and the two nearest image capturing devices).

In regards to media claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, the combination of Wildeboer and Smolic teaches a method, wherein selecting the texture images and the depth maps of the corresponding groups satisfying the preset position relationship and/or the quantity relationship with the position of the virtual viewpoint comprises:
selecting texture images and depth maps of a predetermined number of corresponding groups that are closest to the position of the virtual viewpoint from the image combinations of the video frames at the time moment of the user interaction, based on the position information of the virtual viewpoint and the parameter data corresponding to the texture images and the depth maps of the (e.g. Smolic as above, [0209]: to synthesize a virtual view in real-time, the method only considers the current frame and the two nearest image capturing devices).

In regards to media claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, the combination of Wildeboer and Smolic teaches a method, wherein selecting the texture images and the depth maps of the predetermined number of corresponding groups that are closest to the position of the virtual viewpoint comprises:
selecting texture maps and depth maps corresponding to 2 to N capturing devices that are closest to the position of the virtual viewpoint, based on the position information of the virtual viewpoint and the parameter data corresponding to the texture images and the depth maps of the corresponding groups in the image combinations of the video frames at the time moment of the user interaction, wherein N is the number of all capturing devices that capture the image combinations of the video frames (e.g. Smolic as above, [0209]: to synthesize a virtual view in real-time, the method only considers the current frame and the two nearest image capturing devices).

In regards to media claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

claim 12, Wildeboer teaches a method, wherein obtaining the image combination of the multi-angle free perspective video frames and the parameter data corresponding to the image combinations of the video frames comprises:
decoding compressed data of multi-angle free perspective video to obtain the image combination of the multi-angle free perspective video frames, and the parameter data corresponding to the image combinations of the video frames (e.g. [0079]-[0080]: in the transmission/storage subsystem 23, the multi-viewpoint video images 25 and the depth maps 53 may or may not be compress; accordingly, decoded views 54 and decoded depth maps 56 output from the transmission/storage subsystem 23 may be exactly the same as the multi-viewpoint video images 25 and the depth maps 53).

Allowable Subject Matter
Claim(s) 5-11, 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 5-11, 17-19 was/were carefully reviewed and a search with regards to independent claim(s) 1, 13 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched. To note, claim(s) 6-8, 10-11, 18-19 is/are included as they depend on claim(s) 5, 9, 17.

Regarding claim(s) 5-8, 17-19 (and specifically independent claim(s) 1, 13), the prior art search was found to neither anticipate nor suggest a method/media, wherein rendering the texture images and separately performing forward projection on the depth maps of the corresponding groups in the image combinations of the video frames selected at the time moment of the user interaction to map thereof to a virtual position at the time moment of user interaction; separately performing postprocessing on the forward-projected depth maps; separately performing backward projection on the texture images of the corresponding groups in the image combinations of the video frames selected at the time moment of the user interaction; and combining each virtual texture image that is generated after the backward projection (emphasis added).

Regarding claim(s) 5-8, 17-19 (and specifically independent claim(s) 1, 13), the prior art search was found to neither anticipate nor suggest a method, wherein combining and rendering the textures images and the depth maps of the corresponding groups in the image combinations of the video frames comprises: separately mapping the depth maps of the corresponding groups to the position of the virtual viewpoint at the time of the user interaction according to a spatial geometric relationship, to form virtual viewpoint position depth maps, and copying pixel points from the texture images of the generated texture images corresponding to the position of the virtual viewpoint according to the mapped depth maps to form corresponding virtual texture images of the corresponding groups; and combining the corresponding virtual texture images of the corresponding groups in the image combinations of the video frames at the time moment of the user interaction to obtain the reconstructed image of the position of the virtual viewpoint at the time moment of the user interaction.

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612